DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on12/28/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 19, 20 and 25-43 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 19, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic apparatus, comprising: a first structure comprising a non-magnetic material; a second structure comprising a dielectric material on a first portion of the first structure; a third structure comprising the dielectric material on a second portion of the first structure; a fourth structure, comprising: a first magnetic structure adjacent to a first sidewall of the second structure, the first magnetic structure extending continuously onto a third portion of the first structure and adjacent to a first sidewall of the first structure; a second magnetic structure adjacent to a first sidewall of the third structure, the second magnetic structure extending onto a fourth portion of the first structure and on a second sidewall of the first structure; and a third magnetic structure adjacent to a second sidewall of the second structure, adjacent to a second sidewall of the third structure and extending continuously onto a fifth portion of the first structure, the fifth portion between the second sidewall of the second structure and the second sidewall of the third structure; and an electromagnet below and coupled with the fourth structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837